Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on October 20, 2021.
Claims 1-10 have been previously cancelled. Claims 11-20 are currently pending in this application and are considered in this Office action, with claims 11-13, 17-19 amended. 
Claim 19 has been amended as to be dependent on claim 18, and as a result, is drawn to the elected species of Fig. 10(c). Accordingly, claim 19 is hereby rejoined and fully examined for patentability in this Office action. 
The objection of Drawings has been withdrawn in response to Applicant’s submission of replacement Drawings for Figs. 9-10.
Applicant’s amendment to the Abstract and Specification has overcome the objection previously set forth in the Office action mailed on July 20, 2021. 
The rejection of claim 11 under 35 U.S.C. § 112(b) set forth in para 21 of the previous Office action has been withdrawn in response to Applicant’s clarification that the recited longitudinal center plane has infinite length and width and therefore extends through and to opposite sides of the tube element 30, i.e.,
The rejection of claims 12, 13, and 18 under 35 U.S.C. § 112(b) set forth in paras 22-25 of the previous Office action has been withdrawn in response to Applicant’s claim amendments.
The rejection of claims 11, 12-14, 18 on the ground of double patenting as being unpatentable over claims 1, 3, 5, 9, and 15 of US 11,090,693 B2 (Application No. 15/751,194) has been maintained as the Applicant chose to wait until all pending claims in the present application are indicated as being in condition for allowance but for the double patenting rejection before considering filing the terminal disclaimer.
Regarding “Means Plus Function” language of claim 11, Applicant’s argument that claim 11 encompasses radiation sources 210 described in para 80 and illustrated in Fig. 10(c) is persuasive, and the limitation “means for adjusting the radiation” recited in claim 11 encompasses species depicted in Fig. 10c.
Applicant's arguments regarding rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Dietze (US 2012/0211024 A1) and Park (US 2002/0000019 A1), set forth in the previous Office action have been fully considered but they are not persuasive, as discussed below.
Applicant argues that the adjusting means recited in claim 11 is not a mere design choice, and that providing the respective means in/on the tube element allows for the immediate adjustment of radiation, as claimed, and that the radiation adjustment is made before the radiation passes through the liquid in the flow space formed between the tube element and the wall of the chamber (Applicant’ Remarks, p. 14). Examiner respectfully disagrees with Applicant. The argument is not commensurate with the claim scope as claim 11 merely recites means for adjusting the radiation exiting the outlet opening, and the claim is silent about immediate adjustment of radiation or that the radiation adjustment is made before the radiation passes through the liquid in the flow space formed between the tube element and the wall of the chamber. Examiner notes that “a mere design choice” has not been relied on in the 103 rejection of claim 11 set forth in the previous Office action.
Applicant argues that Dietze and Park irradiate liquid and gas, respectively, that irradiation devices for liquids and gases achieve fundamentally different objectives and therefore the teachings related to such devices are not readily transferable/interchangeable/implementable into one another, and that the distinction between using liquid rather than gas to irradiate the same is important and, thus, not a mere design choice (Applicant’ Remarks, p. 15). Examiner respectfully disagrees with Applicant. Dietze teaches “It is known to expose the masks to a wet cleaning process. For such a wet cleaning process it is advantageous if the surface to be cleaned has hydrophilic surface characteristics, in order to enable better wetting of the surface to be cleaned by the process media applied thereto” (para 2), “it is known in the field to irradiate the masks prior to a wet cleaning thereof with UV radiation, while the mask is in a gas atmosphere” (para 3), “It is further known to provide a wet treatment after such a preparation of the surface, in which a liquid film is at least locally formed on the substrate and UV radiation is introduced into the liquid film” (para 6). Thus, Examiner takes a position that the objectives of UV-treatment in gas atmosphere and in a liquid filed are not “fundamentally different objectives”, as argued by Applicant. Further, though irradiation devices for liquids and gases may very well not be “readily transferable/interchangeable/implementable” into one another, as argued by Applicant, 
Applicant argues that in the apparatus of Dietze, radiation reflected at the reflective film would simply be centered onto the radiation source, while the overall intensity of radiation exiting the outlet opening may be increased due to its symmetry, there would be no adjustment of radiation exiting the outlet opening through the cover 32 such that the intensity of the radiation increases towards the longitudinal center plane of the chamber (Applicant’ Remarks, p. 16). Examiner respectfully disagrees with Applicant, and takes a position that the increase of intensity of radiation centered at the radiation source provides for the increase of intensity of radiation centered on the longitudinal center plane, as the latter passes though the center at the radiation source. Examiner notes that such position is supported in the Applicant’s disclosure: “In the configuration according to FIG. 10a,...a reflective coating is provided on the portion of the tube element 30…the intensity of the radiation exiting from the tube element 30 in the regions adjacent to the outlet slits 37 is lower than in the region of the longitudinal center plane C and in particular in substance steadily increases towards the longitudinal center plane C. Hence, the intensity of the radiation exiting from the tube element 30 is 
Applicant argues that there is no indication that providing the reflective film 115a of Park in/on the cover 32 of Dietze would produce radiation that increases in intensity towards a longitudinal center plane extending through the chamber (Applicant’ Remarks, p. 17). Examiner respectfully disagrees with Applicant. [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  (MPEP 2112). The device taught by Park comprises a tube element, which extends in a longitudinal direction through the elongated chamber such that a flow space formed between the tube element and the wall of the chamber is symmetric with respect to a longitudinal center plane of the chamber and having reflective means encircling the upper portion of the tube element and reflecting radiation toward the center of the tube element (Figs. 3a-b), similar to the arrangement of Fig. 10a of the instant application, thus, the resulting irradiation pattern at the outlet is also similar to 
Applicant argues that using a reflective film 115a shown in Park would block radiation from reaching most of the flow space, where, in a liquid application, such radiation is needed to properly initiate reactions, that in Park, there is no such consideration as the gas application does not need reactions to take place in the flow space, and that one having ordinary skill in the art would not use the film115a of Park in the Dietze application as it would (mostly) block the UV radiation reaching the flow space, where it is needed, that taking the film 115a would still not lead to the effect of the specific adjustment as claimed (Applicant’ Remarks, p. 17). Examiner respectfully disagrees with Applicant. First, the reflective film only covers the upper portion of the tube element (Fig. 3b), thus allowing radiation to reach the flow space at its lower portion. Further, the argument is not commensurate with the claim scope as claim 11 merely recites at least one UV-radiation source in the tube element, which is arranged to emit UV-radiation in the direction of the flow space and through the outlet opening and out of the housing, and means for adjusting the radiation exiting the outlet opening, and the claim is silent about UV radiation reaching all of the flow space. Further, Examiner notes that in the species disclosed in the instant application (e.g. Figs. 10a-b), the reflecting means appear to mostly block the UV radiation reaching the flow space. Thus, Applicant appears to argue against the invented device of the instant Application. Clarification is requested. As for argument that taking the film 115a would still not lead to the effect of the specific adjustment as claimed, Examiner takes a position that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietze (US 2012/0211024 A1), hereinafter Dietze in view of Park et al. (US 2002/0000019 A1), hereinafter Park.
Regarding claim 11, Dietze discloses an apparatus for applying a liquid medium irradiated with UV radiation onto a substrate (e.g. Fig. 1, Abstract), the apparatus comprising a housing (20) having an elongated chamber (22, e.g. Fig. 1), at least one inlet opening (at the bottom of 24) which opens into the chamber (e.g. Fig. 3), and at least one outlet opening (e.g. Fig. 3) opposite the inlet opening and extending over the length of the chamber (e.g. para 44); a tube element (32) at least partially transparent to UV radiation, extending in a longitudinal direction through the chamber (para 47), and arranged in the chamber such that a flow space is formed between the tube element and the wall of the chamber (e.g. Fig. 3), and extends into the outlet opening in the housing and thereby forms two longitudinally extending outlet slits between the tube element and the housing (Fig. 3), and at least one UV-radiation source (30, 30’) in the tube element arranged to emit UV-radiation in the direction of the flow space and through the outlet opening out of the housing (e.g. para 48); and means for adjusting the radiation exiting the outlet opening through the tube element (the inner walls of the chamber are reflective, para 44). In the arrangement disclosed by Dietze, the flow space appears to be symmetric with respect to a longitudinal center plane of the chamber dissecting the outlet opening in the center (e.g. Fig. 3), and the configuration of the outlet opening, and the outlets formed by the tube element, shown in Fig. 3, is interpreted as being slit shaped, in the broadest reasonable interpretation. The UV radiation source is capable to generate radicals in the liquid and to bring the radicals to the surface of the substrate, as claimed. Dietze does not disclose that the means for adjusting the radiation are provided in or on the tube element. 
Park teaches an apparatus (Fig. 3, para 49) comprising a tube element transparent to UV radiation (quartz tube 115), a UV-radiation source (UV light lamp 117) in the tube element; and a reflective film 115(a) provided on the tube element (Fig. 3b), that reflective film can be made by depositing a material having a light reflective characteristic, and that such arrangement allows a light from the ultraviolet light lamp be concentrated to the substrate thereby increasing a light efficiency (para 53). The reflective film is interpreted as means for adjusting radiation provided on the tube element. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the apparatus of Dietze with the reflective film of Park for the predictable result of reflecting the radiation in the direction of the substrate, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The reflecting means on the tube element are known in the art, as taught by Park; and one of ordinary skill in the art would consider inclusion of the reflective film for the reasons of concentrating radiation output towards the substrate. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. The apparatus of Dietze modified with the reflective means of Park comprises all the structural limitations of the claim, and thus, the intensity of the radiation in such apparatus increases towards the longitudinal 
Regarding claim 12, Dietze discloses that the tube element (32) has a round cross section (e.g. Fig. 3). The reflective film (115a) taught by Park, interpreted as the means for adjusting the radiation, reflects light, and thus, reads on the claimed optical element; it is arranged at the top portion of the tube element, and it is capable to vary the intensity of the radiation exiting the tube element such that the intensity steadily increases towards the longitudinal center plane of the chamber, as claimed.
Regarding claim 13, the reflective film (115a) taught by Park reads on the claimed mirror element, in the broadest reasonable interpretation, it is arranged at a side of the radiation source opposite from the substrate (e.g. Fig. 3b) and it is capable to reflect radiation toward the outlet opening, as claimed.
Regarding claim 14, Park teaches that the mirror element (115a) is symmetrical with respect to the longitudinal center plane of the chamber (e.g. Fig. 3b).
Regarding claim15, Park teaches that that the mirror element (115a) at least partially encompasses the at least one radiation source (e.g. Fig. 3b).
Regarding claim 16, Dietze discloses that the radiation source (30) is arranged on the longitudinal center plane of the chamber and below a transverse center plane of the tube element, which extends perpendicular to the longitudinal center plane of the chamber and dissect the tube element in the middle, such that the radiation element is shifted towards the outlet opening (Fig. 3).
Regarding claim 20, Dietze discloses at least one first UV radiation source (30’) in the tube element, which is arranged to emit UV radiation at least into the flow space, and at least one second UV radiation source (30), arranged to emit UV radiation through the outlet opening. Dietze further teaches that the second UV radiation source (30), can be arranged to emit UV radiation only through the outlet opening (outside the flow chamber, e.g. claim 58).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietze (US 2012/0211024 A1), hereinafter Dietze, in view of Park et al. (US 2002/0000019 A1), hereinafter Park, in further view of Ohnoda (US 2004/0040496 A1), hereinafter Ohnoda.
The reliance of Dietze and Park is set forth supra.
Regarding claim 17, Dietze discloses that the at least one radiation source (30) is arranged on the longitudinal center plane of the chamber and below a transverse center plane of the tube element, which extends perpendicular to the longitudinal center plane of the chamber and dissect the tube element in the middle, that the radiation element is shifted towards the outlet opening (Fig. 3). Park teaches that the mirror element (115a) is arranged above the transverse center plane of the tube element (Fig. 3b). Park does not teach that the mirror element is at least partially arranged underneath the transverse center plane of the tube element.
Ohnoda teaches an apparatus (Fig. 1) comprising a tube element (B) transparent to UV radiation, a UV-radiation source (B1, B2) in the tube element; and means for adjusting the radiation (B4) provided in the tube element above the UV-radiation source (Fig. 1, Abstract). The taught reflector is interpreted as the mirror element, in the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the mirror element of Ohnoda in the apparatus of Dietze adjacent the UV radiation source (30) arranged below the transverse center plane of the tube element, such that the mirror element is also arranged below the transverse center plane of the tube element, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to reflect the radiation emanating from the UV- radiation source toward the substrate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 11, 12-14, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9-10, and 15 of US 11,090,693 B2 (Application No. 15/751, 194). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. 
Specifically, conflicting claims 1 and 15 recite an apparatus comprising: a housing having an elongated chamber, at least one inlet opening, at least one slit shaped outlet opening; a tube element, at least one UV-radiation source in the tube element, and means for influencing the radiation which is emitted by the at least one UV radiation source and exits the outlet opening”, as recited in claim 11 of the instant application. Claim 1 further recites that the means comprise at least one mirror element arranged at a side of the at least one radiation source opposite the substrate and/or adjacent the radiation source and which reflects radiation toward the outlet opening”. The recited limitation is substantially the same as “the at least one optical means comprise at least one mirror element which is arranged at a side of the at least one radiation source opposite from the substrate and/or adjacent the radiation source and which reflects radiation toward the outlet opening” recited in claim 13 of the instant application. Claim 13 is dependent on claims 11 and 12, and therefore, this limitation is a narrower limitation of broader limitations “at least one optical element arranged to vary the intensity of the radiation exiting the tube element” recited in claim 12, and on “means for adjusting the radiation exiting the outlet opening through the tube element, provided in or on the tube element” recited in claim 11. The conflicting claim 3 recites “the tube element has a round cross section” recited in claim 12. Though the conflicting claim 1 does not recite that the means for influencing the radiation adjust the radiation such that the intensity of the radiation increases towards the longitudinal center plane of the chamber, the positively recited structure of such means in conflicting claim 1 is substantially the same as the structure recited in claim 13 of the instant application, and thus, the means for influencing the radiation of the conflicting application recited in the 
Similarly, the conflicting claims 9 and 15 recite that the means comprise a plurality of at least three UV radiation sources, said UV radiation sources being located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, wherein the adjacent radiation sources emit UV radiation with different radiation intensities, as recited in claim 18 of the instant application. “The recited limitation is substantially the same as “the means comprise a plurality of at least three UV radiation sources, that the UV radiation sources being located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, that the adjacent radiation sources emit UV radiation with different radiation intensities” recited in claim 18 of the instant application. Claim 18 is dependent on claim 11, and therefore, this limitation is a narrower limitation of broader limitation “means for adjusting the radiation exiting the outlet opening through the tube element, provided in or on the tube element” recited in claim 11. Though the conflicting claims 15 and 9 do not recite that the means for influencing the radiation adjust the radiation such that the intensity of the radiation increases towards the longitudinal center plane of the chamber, the positively recited structure of such means in conflicting claims 9 and 15 is substantially the same as the structure recited in claim 18 of the instant application, and 
Conflicting claim 5 claims at least substantially the same subject matter, as claim 14 of the instant application.
Conflicting claim 10 claims at least substantially the same subject matter, as claim 19 of the instant application.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim 11, and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 15 of US 11,090,693 B2, as set forth supra.  However, these claims would be allowable if claim 18 is rewritten in independent form including all of the limitations of the base claim 11, and a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Dietze (US 2012/0211024 A1), Park (US 2002/0000019 A1), and Ohnoda (US 2004/0040496 A1), fails to teach or render obvious an apparatus for applying a liquid medium irradiated with UV radiation onto a substrate comprising, inter alia, a plurality of at least three second UV radiation sources, located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, wherein the adjacent second radiation sources emit UV radiation with different radiation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711